LEWIS, J.
Action by plaintiff to recover $60, due for rent. Defense, payment in part. .Verdict for plaintiff. Appeal by defendant from an order denying Ms motion for a new trial.
There are two assignments of error requiring notice: First. Does the evidence support the verdict. Second. Misconduct of counsel for plaintiff in Ms argument to the jury.
1. We have read the evidence, and conclude that it is sufficient to sustain the verdict.
2. It is unnecessary to consider the language of counsel referred to in the assignment. If it was worthy of any notice whatever on the part of the court, in the absence of a request for a ruling or any ruling, an exception is insufficient to raise the question as to its effect on appeal. Mykleby v. Chicago, St. P., M. & O. Ry. Co., 49 Minn. 457, 52 N. W. 213, and cases cited.
Order affirmed.